                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        SACV 19-1308-ODW (KS)                                      Date: January 21, 2020
Title      Adam Emmanuel Garcia v. City of Newport Beach et al




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                           N/A
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:


Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On July 1, 2019, Defendants Christopher Phelan and the City of Newport Beach
(“Defendants”) removed Plaintiff’s civil rights complaint (the “Complaint”) to federal
court. (Dkt. No. 1.) In the Complaint, Plaintiff, a California resident proceeding pro se,
asserted claims under 42 U.S.C. § 1983 (the “Complaint”) related to Plaintiff’s arrest and
Newport Beach police officers’ use of force against Plaintiff in connection with the arrest.
(Dkt. No. 1, Ex. B.) On October 28, 2019, the Court dismissed the Complaint, partly with
leave to amend and partly without leave to amend, and ordered Plaintiff to file a First
Amended Complaint. (Dkt. No. 42.) On November 25, 2019, Plaintiff filed a First
Amended Complaint (the “FAC”). (Dkt. No. 47.) On December 13, 2019, the Court
dismissed the FAC for failure to state a claim upon which relief could be granted and
ordered Plaintiff to file either a Second Amended Complaint or a Notice of Voluntary
Dismissal within 21 days, i.e., no later than January 3, 2020. (Dkt. No. 50.) Two weeks
have now passed since Plaintiff’s Second Amended Complaint was due, and Plaintiff has
not filed either a Second Amended Complaint or a Notice of Voluntary Dismissal, nor has
he otherwise communicated with the Court about his case.

       Pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, an action may be
subject to involuntary dismissal if a plaintiff “fails to prosecute or to comply with these
rules or a court order.” Accordingly, the Court could properly recommend dismissal of the
action for Plaintiff’s failure to timely comply with the Court’s prior orders.



CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        SACV 19-1308-ODW (KS)                                 Date: January 21, 2020
Title      Adam Emmanuel Garcia v. City of Newport Beach et al


       However, in the interests of justice, Plaintiff is ORDERED TO SHOW CAUSE
on or before February 11, 2020, why the Court should not recommend that this action be
dismissed for failure to prosecute. Plaintiff may discharge this Order by filing: (1) a
request for an extension of time to file a Second Amended Complaint and a declaration
signed under penalty of perjury, explaining why he failed to comply with the Court’s prior
orders; or (2) a Second Amended Complaint correcting the deficiencies identified in the
Court’s December 13, 2019 Order. Alternatively, if Plaintiff does not wish to pursue this
action, he may dismiss the action without prejudice by filing a signed document entitled
“Notice Of Voluntary Dismissal” pursuant to Rule 41(a).

      Plaintiff is advised that the failure to respond to this order will result in a
recommendation of dismissal pursuant to Rule 41(b) of the Federal Rules of Civil
Procedure.

       The Clerk is directed to send Plaintiff a copy of the Court’s December 13, 2019
Order (Dkt. No. 50).

        IT IS SO ORDERED.

                                                                                              :
                                                              Initials of Preparer   gr




CV-90 (03/15)                       Civil Minutes – General                               Page 2 of 2
